January 28,201 1 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by the Jensen Portfolio, Inc. (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 77K of Form N-SAR dated January 28, 2011. We agree with the statements concerning our Firm in such Form NSAR. Very truly yours, PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP, One North Wacker, Chicago, IL 60606 T: (312) 298 2000, F: (312) 298 2001, . pwc.com/ us
